Citation Nr: 1750600	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar II disorder, depression, and posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded in May 2016 evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In a July 2008 rating decision, the Waco, Texas, RO denied service connection for a back condition and a right knee condition. The Veteran initiated an appeal, and the August 2010 Board decision denied the claims. 

2. Evidence associated with the file since August 2010, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability or a right knee disability.

3. The Veteran's bipolar II disorder and depression were not incurred in service. 

4. The Veteran does not demonstrate a current diagnosis of posttraumatic stress disorder. 

5. The Veteran's hypertension was not incurred in service; nor did the Veteran demonstrate the onset of hypertension during the first presumptive year after separation.

6. The Veteran does not meet the schedular requirements for TDIU. 


CONCLUSIONS OF LAW

1. The August 2010 decision denying service connection for low back and right knee disabilities is final. 38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302 (a), 20.1103 (2016).

2. As pertinent evidence received since the August 2010 denial is new but not material, the criteria for reopening the claims for service connection for lumbar spine and right knee disabilities are not met. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In a November 2012 letter of record, the Veteran was informed of the type of evidence needed to develop his claim and what the VA would do to assist the Veteran obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All necessary assistance to obtain evidence has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA treatment records, Social Security Administration (SSA) records, and the Veteran's personal statements have all been added to the case file. There is no indication of any additional relevant evidence that has not been obtained. 

While the Veteran has asserted his belief that his acquired psychiatric disorder and his hypertension may be related to service, a conclusory generalized statement linking a disability to service or a service-connected disability is not enough to entitle a veteran to a medical examination under § 5103A (d) (2) (B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case"). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Petition to reopen previously denied claim - Lumbar spine and Right Knee

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A.    §§ 7104 (b), 7105 (c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.      § 3.156 (a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In a July 2008 rating decision, the RO denied the Veteran's claims for entitlement to service connection for low back and right knee disabilities because the evidence did not demonstrate that either of the Veteran's disabilities were incurred in service. The Veteran initiated a timely appeal, and the Board denied both claims in an August 2010 decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104 (b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

In June 2012, the Veteran petitioned to reopen the claims for entitlement to service connection for lumbar spine and right knee disabilities. In a February 2013 rating decision, the RO denied reopening because the evidence was not new or material for either disability. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the September 2013 statement of the case (SOC). 

Evidence submitted since the August 2010 decision consists of records from the Social Security Administration (SSA) and VA treatment records. Both SSA and VA treatment records indicate lumbar spine and right knee disabilities. 

Based on the above, new and material evidence has not been received to reopen the claims for service connection for a lumbar spine disability or a right knee disability. The SSA records, the VA treatment records and the Veteran's personal statements do not suggest any nexus between either of the Veteran's current disabilities and his service and are therefore not material. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for lumbar spine and right knee disabilities, and do not raise a reasonable possibility of substantiating either claim. Therefore, new and material evidence has not been received to reopen either claim for service connection. The requirements to reopen these claims have not been met, and the appeal must be denied. 

As new and material evidence to reopen the previously denied claims has not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125. The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-V). However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). Here, the Veteran's claim was certified in February 2015 and therefore must be considered under DSM-V.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Acquired psychiatric disorder

In 2004, as part of the Veteran's application for disability benefits from the SSA, the Veteran underwent two mental health evaluations. The June 2004 examiner diagnosed the Veteran with adjustment disorder with depressed mood secondary to being unemployed and financial difficulties, based on DSM-IV criteria. The examiner noted the Veteran's symptoms were not "of a magnitude to warrant a diagnosis of major depressive disorder." The October 2004 examiner diagnosed the Veteran with alcohol and substance dependence (in remission), and noted "rule out" mood disorder due to chronic pain with depressive features, based on DSM-IV criteria. The examiner also noted borderline intellectual functioning and psychosocial stressors of unemployment and minimal peer group interaction.

Private treatment records indicate the Veteran was diagnosed with bipolar II disorder in May 2012 (prior to the publication of DSM-V). The examiner noted that the Veteran's symptoms were "of such low intensity" that he concurred with the Veteran's refusal of psychiatric medications. 

VA treatment records indicate the Veteran participated in a 12-week trial study from May 2012 to September 2012 that included treatment for depression with the medication sertraline. The Veteran screened positive for depression in March 2013, but in September 2014, the Veteran reported he did not have depression or anxiety. The Veteran screened positive for depression again in March 2015, but the Veteran refused treatment. In September 2015, the Veteran denied anxiety or depression, and refused mental health treatment. There is no evidence of a current diagnosis of depression in accordance with DSM-V criteria. 

With regards to PTSD, there is no evidence of a diagnosis of or treatment for PTSD. VA treatment records indicate the Veteran screened negative for PTSD. 

On the Veteran's enlistment report of medical history, the Veteran denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort. His psychiatric evaluation was normal at his enlistment examination. The Veteran's service treatment records do not indicate any complaints, treatments or diagnoses of a psychiatric disorder. On his separation report of medical history, the Veteran again denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort. 

The preponderance of the evidence is against a claim for service connection for a psychiatric condition. There is no probative medical evidence linking the Veteran's bipolar II disorder to service. In addition, the evidence does not indicate the Veteran has a current diagnosis of or is being treated for depression or PTSD.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B. Hypertension

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

VA treatment records indicate the Veteran has received treatment for hypertension since 2004. 

On his induction report of medical history, the Veteran noted no high or low blood pressure. His induction examination report indicated a blood pressure reading of 126/70. The Veteran's service treatment records do not indicate any complaints, diagnoses, or treatments for hypertension symptomatology in service. On his separation report of medical history, the Veteran reported no high or low blood pressure. His August 1978 dental health questionnaire indicated a blood pressure reading of 108/68.  

The preponderance of the evidence is against a claim for service connection. There is no probative medical evidence linking the Veteran's hypertension to his service. In addition, there is no medical evidence indicating the onset of hypertension during the presumptive first year after separation. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

TDIU

The Veteran contends that he is unable to gain or maintain any type of substantially gainful employment due to service-connected disabilities.  

A total rating based on unemployability due to service-connected disabilities (TDIU) may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

The claim for TDIU is denied. The Veteran does not have any service-connected disabilities. 

ORDER

New and material evidence having not been received, the petition to reopen the claim for entitlement to service connection for a lumbar spine disability is denied.

New and material evidence having not been received, the petition to reopen the claim for entitlement to service connection for a right knee disability is denied.

Service connection for a psychiatric disorder is denied.

Service connection for hypertension is denied.

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


